|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

RoBERT PRncHETT, ; civil No. 3:18-cv-1382
Piaintirr § (Judge Mariam)
V. :
cAsE MANAGER PARKER, er a/.,

Defendants

ORDER
AND NOW, this' _71/2? day of January, 2019, upon consideration of P|aintiff’s

motion (Doc. 2) for appointment of counse|, and in accordance with the Memorandum
issued this date, iT |S HEREBY ORDERED THAT the motion (Doc. 2) is DEN|ED without

prejudice

 

/Robert D. Mariani
United States District Judge

